COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSE CUEVAS,                                   §              No. 08-19-00297-CR

                       Appellant,                §                 Appeal from the

  v.                                             §                41st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20150D03962)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 13, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 13, 2020.

       IT IS SO ORDERED this 14th day of September, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.